 Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 1 of 22 Page ID
                                  #:3406



1    Kevin D. Hughes (Bar No. 188749)
     FOUNDATION LAW GROUP LLP
2    1999 Avenue of the Stars, Suite 1100
     Los Angeles, CA 90067
3    Tel: 424.253.1266
     Email: kevin@foundationlaw.com
4
     Amiad Kushner (pro hac vice)
5    Akushner@seidenlawgroup.com
     Jake Nachmani (pro hac vice)
6    Jnachmani@seidenlawgroup.com
     Seiyerden Law Group LLP
7    322 Eighth Avenue, Suite 1704
     New York, NY 10001
8    Telephone: (646) 766-1914
     Facsimile: (646) 304-5277
9
     Attorneys for Plaintiff/Counter-Defendant,
10   Hong Liu
                         UNITED STATES DISTRICT COURT FOR
11                     THE CENTRAL DISTRICT OF CALIFORNIA
12                                   WESTERN DIVISION
13
     HONG LIU,
14                Plaintiff,                Case No: 2:20-cv-08035-SVW-JPR
15
                         v.                 PLAINTIFF’S  STATEMENT    OF
16                                          GENUINE DISPUTES OF MATERIAL
17   FARADAY&FUTURE INC.,                   FACT    IN   OPPOSITION   TO
     SMART KINGLTD., JIAWEI                 DEFENDANT’S    MOTION    FOR
18   WANG, and CHAOYING DENG                SUMMARY JUDGMENT
19
                  Defendants.               Complaint filed on: January 3, 2020
20
                                            Defendants’ Motion filed on: April 26,
21
                                            2021
     FARADAY&FUTURE INC.,
22
                                            Hearing on Motions: June 1, 2021;
23                Counterclaimant,                              June 21, 2021
24
                         v.
25   HONG LIU,                              Judge:      Hon. Stephen V. Wilson
                                            Trial Date: July 27, 2021
26                Counter-Defendant.
27

28                                            1
      PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                              CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 2 of 22 Page ID
                                  #:3407



1
              Plaintiff Hong Liu (“Plaintiff” or “Mr. Liu”) hereby submits this statement of
2
     genuine disputes pursuant to Central District of California Rule 56-2 in opposition
3
     to the motion for summary judgment herein filed by Defendant FF Intelligent
4
     Mobility Global Holdings Ltd.’s (f/k/a Smart King Ltd. (“Smart King”)) and Defendant
5
     Faraday&Future Inc. (“FF”) (collectively “Defendants”). 1
6
              Facts 1 through 25 below correspond to the facts and supporting evidence
7
     presented in the Statement of Uncontroverted Facts filed by the moving party.
8
     These facts are followed by additional material facts and supporting evidence
9
     showing a genuine issue.
10

11
                 Moving Party’s Alleged                                      Response to Opposition
12               Uncontroverted Facts
13       1.   Faraday was and is an electric                      1.       Undisputed.
14
         vehicle company headquartered in Los
15
         Angeles, California.
16
         2.   Smart King is the indirect parent                   2.       Undisputed. For purposes of this
17
         company of Faraday.                                      response, Plaintiff assumes that the
18
                                                                  entity formerly known as Smart King
19
                                                                  Ltd. is currently known as FF Intelligent
20
                                                                  Mobility Global Holdings Ltd.
21

22       3.   Between October 2017 and                            3.       Undisputed.          Plaintiff notes that
23       February 2018, Liu was a New York                        he resigned from Mayer Brown LLP
24       attorney and partner with the law firm                   (“Mayer”) on February 7, 2018.                       See
25       Mayer Brown LLP (“Mayer”).                               Liu Decl. at 3, 28, Ex. 22.
26

27
     1
       References to the “Liu Decl.” are to the Declaration of Hong Liu. References to “Ex” are to the Exhibits attached to
     the Liu Decl.
28                                                               2
        PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                             CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 3 of 22 Page ID
                                  #:3408



1           Moving Party’s Alleged                      Response to Opposition
2
            Uncontroverted Facts

3    4.   In October 2017, Liu provided FF       4.    Undisputed.
4    with (i) an Engagement Agreement (the
5    “Engagement Agreement”), as well as
6    with (ii) a Mayer Brown Proposal and
7    Work Plan for FF Global Holdings Ltd.,
8    Faraday & Future Inc., d/b/a Faraday
9    Future (the “Work Plan”); (iii) Mayer
10   Brown Current Working Team Hourly
11   Rates for Faraday Future; and (iv)
12   International Terms of Business.
13
     5.   The Mayer Work Plan stated, in         5.    Disputed.     The Mayer Work
14
     relevant part, that:                        Plan does not state that Mr. Liu would
15         We are very excited to have been      oversee     anything.         Plaintiff
16
           given the opportunity to make a
           proposal and work plan to provide     respectfully refers the Court to the
17         legal services to Faraday Future      Mayer Work Plan for its complete and
18         (“FF”). We are eager to play a role
           in FF’s mission of bringing           accurate context.   See Declaration of
19         premium, intuitive, and seamlessly    Chaoying Deng (“Deng Decl.”), Ex. 2 at
20         connected electric vehicles to
           people worldwide.                     pp. 1-3.
21

22
     The Work Plan further identified the
23
     legal services to be provided by Mayer’s
24
     “Corporate and Finance team,” “Auto
25
     Industry team,” “Initial public offering
26
     team,” “General Counsel team,” and
27

28                                            3
      PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                              CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 4 of 22 Page ID
                                  #:3409



1            Moving Party’s Alleged                         Response to Opposition
2
             Uncontroverted Facts

3    “Wealth management” team, all of which
4    were to be overseen by Liu in his
5    capacity and role as the “FF Client Team
6    Leader & Main Contact Partner.”
7    6.    FF and Mayer executed the               6.      Disputed.       The   engagement
8    Engagement Agreement dated October            dated October 20, 2017, was not signed
9    20, 2017, thereby memorializing their         by either party until December 22, 2017.
10   attorney-client relationship. Liu executed See Liu Decl. at ¶20; Ex. 8.         Further,
11   the Engagement Agreement on Mayer’s           Mr. Liu never provided any legal advice
12   behalf. The Engagement Agreement              to FF during his employment at Mayer.
13
     stated, in relevant part, that:               See Liu Decl. at ¶¶4-5.           Plaintiff
14
                                                   respectfully refers the Court to the
15          This letter confirms our agreement     Engagement Agreement for its full and
16
            that FF Global Holdings Ltd.,
            Faraday & Future Inc., d/b/a           accurate contents.       Plaintiff further
17          Faraday Future (collectively the       notes     that      Defendants’    alleged
18          “Clients” or “you” and each a
            “Client” or “you”) have engaged        “uncontroverted facts” actually contain
19          Mayer Brown LLP, a limited             legal conclusions that are inappropriate
20          liability partnership in the United
            States (the “Firm” or “we” or          subjects for a Rule 56.1 statement.
21
            “us”), to provide Clients with legal
22          services and advice in connection
            with your capital raising,
23
            strategies, regulatory, corporate,
24          securities, intellectual property,
25
            litigation, wealth management
            matters and on such other tasks
26          and matters as may be instructed
27          by you from time to time and as
28                                            4
      PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                              CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 5 of 22 Page ID
                                  #:3410



1            Moving Party’s Alleged                        Response to Opposition
2
              Uncontroverted Facts
           we explicitly agree to undertake
3
           (the “Matter”).
4
           ***
5
           As the Firm’s designated leader of
6          the FF Client Team, I [Liu] will be
7
           responsible for this engagement…

8
     7.   Between December 2017 and               7.    Disputed.        Mr.    Liu     never
9
     February 2018, Mayer and Liu, in his         provided any legal advice to FF during
10
     capacity as an attorney and partner with     his employment at Mayer.            See Liu
11
     Mayer, represented FF in various legal       Decl. at ¶¶4-5; see also Wang Decl.,
12
     matters in their capacity as outside legal   Exs. 1-3 (showing that Mr. Liu did not
13
     counsel.                                     bill any time on any FF matter).
14

15   8.   Between October 20, 2017 and            8.    Disputed.     FF solicited Mr. Liu’s
16   January 25, 2018, Liu solicited, drafted,    employment.       On October 25, 2017,
17   and negotiated an employment                 FF provided Mr. Liu with a term sheet
18   agreement (“Employment Agreement”)           containing proposed terms for Mr. Liu’s
19
     with FF, under which Liu was retained as prospective employment at FF.               See
20
     Faraday’s Global General Counsel,            Liu Decl. at ¶¶12-13.        Both parties
21
     Global Chief Administrative Office, and      were involved in the negotiation and
22
     Global Senior Advisor. Liu and FF            drafting of the Employment Agreement.
23
     executed the Employment Agreement on         See id. at ¶¶11-19, 21-24.             The
24
     or about January 25, 2018.                   Employment Agreement was executed
25
                                                  on January 26, 2018 (not January 25,
26
                                                  2018).    See id. at ¶24.
27

28                                            5
      PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                              CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 6 of 22 Page ID
                                  #:3411



1            Moving Party’s Alleged                      Response to Opposition
2
             Uncontroverted Facts

3    9.    The Employment Agreement                9.   Undisputed.            Plaintiff
4    between FF and Mayer stated, in relevant respectfully refers the Court to the
5    part, that:                                   Employment    Agreement    for    its
6                                                complete and accurate contents.    See
            FF shall guarantee [Liu’s]
7           employment and base salaries as      ECF 1-1; see also Ex. 16 at 5-7.
8
            provided in the Terms for five
            years except for [Liu] decid[ing] to
9           leave FF on his own.
10
            ***
11

12          FF shall pay [Liu] a minimum
            annual base salary of
13
            $1,000,000.00, in
14          semi-monthly (bi-weekly)
15
            installments, for five years. If
            [Liu] is terminated for any reason
16          during the five year term he will
17          be entitled to receive any
            remaining portion of the five years
18          base salaries not yet paid in a lump
19          sum. Base salary will be reviewed
            on an annual basis for increases in
20
            accordance with the review
21          process for senior level executives
            of FF.
22

23          ***
24
            FF shall pay [Liu] a signing bonus
25          of $3,000,000.00, payable in five
26          equal installments, with the first
            installment paid upon the signing
27
            of the Agreement and each of the
28                                            6
      PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                              CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 7 of 22 Page ID
                                  #:3412



1            Moving Party’s Alleged                Response to Opposition
2
              Uncontroverted Facts
           remaining following four
3
           anniversary of [Liu’s] start of
4          employment at FF and paid in
           lump sum in the event of an early
5
           termination by FF during the five
6          year guaranteed employment term.
7
           ***
8          FF shall grant [Liu] at minimum
9          cost required by law and outright,
           2% of FF’s total equity shares pre
10
           Series A dilution in the form of
11         restrictive stocks or equity option
           as [Liu] may select based on any
12
           of [Liu’s] available equity grant
13         forms to select from, namely
           20,000,000.00 equity shares
14
           representing 2% of the total
15         and all of 1,000,000,000.000
16
           equity shares of FF pre Series A,
           as FF has represented and
17         warranted, with the FF established
18         and standard equity share or option
           vesting schedule and any of FF’s
19
           earliest available vesting
20         schedules as [Liu] may select and
           with adequate consideration of tax
21
           benefits available to [Liu]. Any
22         and all of the remaining unvested
23
           portion of such 2% of the total
           shares shall become immediately
24         and fully vested to [Liu] upon
25         early termination by FF of [Liu’s]
           employment within the guaranteed
26         employment term with FF. Such
27         an early termination can only be
28                                            7
      PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                              CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 8 of 22 Page ID
                                  #:3413



1            Moving Party’s Alleged                      Response to Opposition
2
              Uncontroverted Facts
           effectuated based on the specific
3
           cause of a serious breach of
4          fiduciary duty to FF as a senior
           executive of FF after fully
5
           adjudicated against [Liu] by a
6          competent court in the United
7
           States, and [Liu] will be fully
           covered by FF with executive
8          indemnifications.
9
           ***
10

11         FF shall entitled [Liu] to
           participate in all benefit plans and
12
           programs at the same level with all
13         senior level executive of FF,
           including, without limitation . . ,
14
           insurances including health, life,
15         and D&O.
16   10.   In soliciting, negotiating, drafting   10.   Disputed.     FF solicited Mr. Liu’s
17   the terms of, and procuring the              employment.       On October 25, 2017,
18   Employment Agreement with FF, Liu            FF provided Mr. Liu with a term sheet
19   never advised FF in writing to seek and      containing proposed terms for Mr. Liu’s
20
     obtain independent legal counsel in          prospective employment.          See Liu
21
     connection with the drafting and             Decl. at ¶¶12-13.     Both parties were
22
     negotiation of the Employment                involved in the negotiation and drafting
23
     Agreement.                                   of the Employment Agreement.          See
24
                                                  id. at ¶¶11-19, 21-24.     Plaintiff does
25
                                                  not dispute that he never advised FF in
26
                                                  writing to obtain independent counsel in
27

28                                            8
      PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                              CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 9 of 22 Page ID
                                  #:3414



1            Moving Party’s Alleged                        Response to Opposition
2
             Uncontroverted Facts

3                                                  connection    with     the   Employment
4                                                  Agreement; however, Plaintiff verbally
5                                                  advised FF to obtain independent
6                                                  counsel.   See Liu Decl. at ¶15.
7
     11.    In soliciting, negotiating, drafting   11.    Disputed.     Faraday solicited Mr.
8
     the terms of, and procuring the               Liu’s employment at Faraday.            On
9
     Employment Agreement with FF, Liu             October 25, 2017, Faraday provided Mr.
10
     never informed FF of any actual and           Liu with a term sheet containing
11
     reasonably foreseeable adverse                proposed     terms     for    Mr.     Liu’s
12
     consequences of, materials risks of, and      prospective employment at Faraday.
13
     reasonably available alternatives to, the     See Liu Decl. at ¶¶12-13.     Both parties
14
     Employment Agreement’s terms                  were involved in the negotiation and
15

16
     concerning Liu’s cash compensation,           drafting of the Employment Agreement.

17
     stock options, the circumstances under        See id. at ¶¶11-19, 21-24.   The terms of

18   which FF was permitted to terminate           the Employment Agreement were fully
19   Liu’s employment, and the effect of such      disclosed on the face of the agreement.
20   termination on Liu’s compensation.            Plaintiff verbally advised FF to obtain
21                                                 independent counsel in connection with
22                                                 the Employment Agreement.           See Liu
23                                                 Decl. at ¶15.      Plaintiff further notes
24                                                 that         Defendants’            alleged
25                                                 “uncontroverted facts” actually contain
26

27

28                                            9
      PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                              CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 10 of 22 Page ID
                                  #:3415



1           Moving Party’s Alleged                        Response to Opposition
2
            Uncontroverted Facts

3                                                 legal conclusions that are inappropriate
4                                                 subjects for a Rule 56.1 statement.
5

6    12.   In soliciting, negotiating, drafting   12.    Disputed.     Faraday solicited Mr.
7    the terms of, and procuring the              Liu’s employment at Faraday.            On
8    Employment Agreement with FF, Liu            October 25, 2017, Faraday provided Mr.
9    never disclosed to FF that Liu was           Liu with a term sheet containing
10   negotiating the Employment Agreement         proposed     terms     for    Mr.     Liu’s
11   exclusively on his own behalf and for his prospective employment at Faraday.
12   benefit; never disclosed that he was not     See Liu Decl. at ¶¶12-13.     Both parties
13   providing FF with the same legal advice      were involved in the negotiation and
14
     in connection with the Employment            drafting of the Employment Agreement.
15
     Agreement that he would have given FF        See id. at ¶¶11-19, 21-24.   The terms of
16
     had FF been negotiating that contract        the Employment Agreement were fully
17
     with a third-person; and failed to actually disclosed on the face of the agreement.
18
     provide FF with the same legal advice in     Plaintiff verbally advised FF to obtain
19
     connection with the Employment               independent counsel in connection with
20
     Agreement that he would have given FF        the Employment Agreement.           See Liu
21
     had FF been negotiating that contract        Decl. at ¶15.      Plaintiff further notes
22
     with a third-person.                         that        Defendants’             alleged
23
                                                  “uncontroverted facts” actually contain
24
                                                  legal conclusions that are inappropriate
25
                                                  subjects for a Rule 56.1 statement.
26

27

28                                           10
     PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                             CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 11 of 22 Page ID
                                  #:3416



1            Moving Party’s Alleged                        Response to Opposition
2
             Uncontroverted Facts

3    13.    In soliciting, negotiating, drafting   13.    Disputed.     Faraday solicited Mr.
4    the terms of, and procuring the               Liu’s employment at Faraday.             On
5    Employment Agreement with FF, Liu             October 25, 2017, Faraday provided Mr.
6    never disclosed in writing to FF, or          Liu with a term sheet containing
7    obtained FF’s fully informed written          proposed     terms      for   Mr.      Liu’s
8    consent to, Liu’s conflict of interest with   prospective employment at Faraday.
9    respect to the negotiation, drafting, and     See Liu Decl. at ¶¶12-13.      Both parties
10   terms of the Employment Agreement.            were involved in the negotiation and
11                                                 drafting of the Employment Agreement.
12                                                 See id. at ¶¶11-19, 21-24.    The terms of
13                                                 the Employment Agreement were fully
14
                                                   disclosed on the face of the agreement.
15
                                                   Plaintiff verbally advised FF to obtain
16
                                                   independent counsel in connection with
17
                                                   the Employment Agreement.           See Liu
18
                                                   Decl. at ¶15.      Plaintiff further notes
19
                                                   that        Defendants’             alleged
20
                                                   “uncontroverted facts” actually contain
21
                                                   legal conclusions that are inappropriate
22
                                                   subjects for a Rule 56.1 statement.
23

24   14.    Liu has acknowledged in writing        14. Undisputed that Mr. Liu signed a
25   his familiarity with and agreement to         document on April 28, 2014, entitled
26   abide by the Rules of Professional            “Conforming        to   the    Rules      of
27   Conduct.                                      Professional Conduct.”        See Decl. of
28                                            11
      PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                              CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 12 of 22 Page ID
                                  #:3417



1            Moving Party’s Alleged                       Response to Opposition
2
             Uncontroverted Facts

3                                                 Lauren E. Grochow, ¶7, Ex. 5.            The
4                                                 document stated “I have currently
5                                                 reviewed with care the Rules of
6                                                 Professional Conduct applicable to each
7                                                 jurisdiction in which I am licensed to
8                                                 practice or in which I am seeking a
9                                                 license.”    See id.     Mr. Liu was not
10                                                licensed in California before registering
11                                                with the California state bar in April
12                                                2018.   See Liu Decl. at ¶30.
13
     15.    Faraday and Smart King have           15. Disputed.        Defendant’s pleadings
14
     provided notice of their rescission of the   do not constitute a “notice of their
15
     Employment Agreement via their               rescission      of     the      Employment
16
     respective Answers to Liu’s Complaint        Agreement.”       Further, the fraud-based
17
     and Faraday’s Second Amended                 rescission   claims      that   Defendant’s
18
     Counterclaim against Liu.                    asserted in their initial pleadings in this
19
                                                  action have been dismissed.        See ECF
20
                                                  144.    Defendants did not raise their
21
                                                  current claims for rescission of the
22
                                                  Employment        Agreement      based    on
23
                                                  purported violations of attorney ethics
24
                                                  rules until their third round of pleadings
25
                                                  in this action.      See ECF 72, 83, 95.
26

27
                                                  Plaintiff further notes that Defendants’

28                                            12
      PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                              CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 13 of 22 Page ID
                                  #:3418



1            Moving Party’s Alleged                     Response to Opposition
2
             Uncontroverted Facts

3                                               alleged “uncontroverted facts” actually
4                                               contain legal conclusions that are
5                                               inappropriate subjects for a Rule 56.1
6                                               statement.
7    16.    FF terminated Liu’s employment      16. Disputed.        Defendants included
8    in February 2019, after having already     over $230,000 non-cash compensation
9    paid Liu more than $1.8 million in cash    in their calculation, specifically the
10   compensation.                              “RELOCATION” and “PTO” expenses
11                                              were not “cash compensation.”             See
12                                              Wang Declaration, Ex. 4 at 24.
13
     17.    The Complaint’s First Cause of      17. Disputed.     The Complaint’s First
14
     Action for Breach of Contract against FF   Cause of Action for Breach of Contract
15
     alleges that FF breached the Employment alleges, inter alia that FF breached the
16
     Agreement by failing to provide him        Employment Agreement by failing to
17
     with $6.4 million in cash and lucrative    vest stock options that were previously
18
     stock options following his termination    issued to Liu.     See ECF 1 at 21-23.
19
     in February 2019.                          Plaintiff respectfully refers the Court to
20
                                                the Complaint for its complete and
21
                                                accurate contents.
22
     18.    The Complaint’s Fourth Cause of     18. Disputed.    The Complaint’s
23
     Action for Wrongful Termination in         Fourth Cause of Action is not limited in
24
     Violation of Public Policy against FF      this manner, and alleges “As a direct
25

26
     alleges that FF terminated Liu in          result of his whistleblowing, Plaintiff

27
     retaliation for Liu reporting alleged      was wrongfully discriminated against by

28                                            13
      PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                              CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 14 of 22 Page ID
                                  #:3419



1            Moving Party’s Alleged                        Response to Opposition
2
             Uncontroverted Facts

3    “compliance issues and violations of          Smart King and Faraday. Plaintiff’s work
4    law” to FF management concerning              responsibilities were reduced
5    supposed “immigration law, failures to        dramatically, and he was then terminated,
6    adequately investigate sexual harassment      all in violation of public policy.
7    complaints, illegal retaliation against       Specifically, Plaintiff was terminated in
8    employees, breach of employee’s               retaliation for truthfully expressing his
9    privacy, irregular financial activities and   concerns with regard to Faraday’s failure
10   timely compliance with the labor law          to comply with applicable California and
11   including the WARN Act.”                      federal law.”   See ECF 1 at 25-26.
12                                                 Plaintiff respectfully refers the Court the
13                                                 Complaint for its complete and accurate
14
                                                   contents.
15
     19.    Liu recently produced 62 of FF’s       19. Disputed.    The nature and scope of
16
     privileged attorney-client documents          attorney-client privilege in this action,
17
     (totaling 308 pages) in this lawsuit,         and whether any such privilege has
18
     thereby revealing that he retained those      been waived, is highly disputed
19
     privileged materials following his            between the parties.     The Court has
20
     termination from FF in February 2019          held that Defendants have waived
21
     and has possessed them since the              attorney-client privilege with respect to
22
     inception of this action (the “Illicit        broad categories of documents in this
23
     Privileged Materials”).                       action, including all documents relating
24
                                                   to the solicitation, drafting, and
25
                                                   negotiation of the Employment
26

27
                                                   Agreement, all documents related to

28                                            14
      PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                              CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 15 of 22 Page ID
                                  #:3420



1          Moving Party’s Alleged                    Response to Opposition
2
           Uncontroverted Facts

3                                          Plaintiff’s termination, and enumerated
4                                          areas in which Defendants allege
5                                          Plaintiff provided deficient advice or
6                                          failed to provide advice.    See ECF 146
7                                          at 6.   Further, the Court has held that
8                                          it may revisit issues of privilege waiver
9                                          following the Court’s decision on
10                                         Summary Judgment.       See Declaration
11                                         of Amiad Kushner Exhibit (“Kushner
12                                         Decl. Ex.”) C.    Further, under
13                                         California law, an attorney may retain
14
                                           and use privileged materials for
15
                                           purposes of wrongful termination
16
                                           claims.    See e.g., Chubb & Son v.
17
                                           Super. Ct., 176 Cal. Rptr. 3d 389, 398
18
                                           (Cal. App. 1st Dist. 2014) (“General
19
                                           Dynamics teaches that a former in-house
20
                                           counsel may use privileged information,
21
                                           with careful controls against
22
                                           inappropriate disclosure, in order to
23
                                           pursue a wrongful termination claim
24
                                           against his or her former employer.”).
25
                                           Plaintiff further notes that Defendants’
26
                                           alleged “uncontroverted facts” actually
27

28                                           15
     PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                             CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 16 of 22 Page ID
                                  #:3421



1              Moving Party’s Alleged                          Response to Opposition
2
               Uncontroverted Facts

3                                                   contain legal conclusions that are
4                                                   inappropriate subjects for a Rule 56.1
5                                                   statement.
6    20.      The Illicit Privileged Materials      20. Disputed.        The nature and scope of
7    retained and possessed by Liu and              attorney-client privilege in this action,
8    recently produced in this action include       and whether any such privilege has been
9    the following documents:                       waived, is highly disputed between the
10         • Drafts of company policies             parties.      The Court has held that
11            prepared by FF’s other in-house       Defendants have waived attorney-client
12            legal counsel, and not by Liu         privilege      with        respect     to     broad
13
              himself;                              categories of documents in this action,
14
           • A document disclosing FF’s legal       including all documents relating to the
15
              strategy vis-à-vis its sales model;   solicitation, drafting, and negotiation of
16
           • Drafts of Board of Director            the       Employment          Agreement,          all
17
              meeting minutes prepared by           documents        related        to     Plaintiff’s
18
              counsel and disclosing privileged     termination, and enumerated areas in
19
              information presented to FF’s         which       Defendants        allege        Plaintiff
20
              Board;                                provided deficient advice or failed to
21
           • Legal memoranda prepared by            provide advice.            See ECF 146 at 6.
22
              FF’s in-house counsel for review      Further, the Court has held that it may
23
              and consideration by FF’s senior      revisit     issues    of     privilege       waiver
24
              executives;                           following the Court’s decision on
25
           • Email communications with FF’s         Summary Judgment. Kushner Decl. Ex.
26

27
              outside legal counsel regarding       C.    Further, under California law, an

28                                           16
     PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                             CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 17 of 22 Page ID
                                  #:3422



1          Moving Party’s Alleged                       Response to Opposition
2
           Uncontroverted Facts

3         FF’s Series A financing               attorney may retain and use privileged
4         transaction, and FF’s related legal   materials for purposes of wrongful
5         dispute and litigation, with          termination claims.    See e.g., Chubb &
6         Evergrande;                           Son v. Super. Ct., 176 Cal. Rptr. 3d 389,
7      • Text message and email                 398 (Cal. App. 1st Dist. 2014) (“General
8         correspondence between Liu, FF        Dynamics teaches that a former in-house
9         employees, and outside counsel        counsel may use privileged information,
10        regarding requests for, and the       with careful controls against inappropriate
11        provision of legal advice             disclosure, in order to pursue a wrongful
12        regarding, corporate governance       termination claim against his or her
13        issues;                               former employer.”).      Plaintiff further
14
       • Emails between FF’s employees,         notes    that    Defendants’       alleged
15
          inhouse counsel, and outside          “uncontroverted facts” actually contain
16
          counsel regarding labor and           legal conclusions that are inappropriate
17
          employment issues involving the       subjects for a Rule 56.1 statement.
18
          WARN Act, alleged sexual
19
          harassment complaints, furloughs,
20
          and investigations;
21
       • Email correspondence and draft
22
          documents exchanged with outside
23
          counsel relating to FF’s Employee
24
          Stock Option Plan;
25

26

27

28                                           17
     PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                             CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 18 of 22 Page ID
                                  #:3423



1              Moving Party’s Alleged                       Response to Opposition
2
               Uncontroverted Facts

3          • Emails reflecting FF seeking legal
4             advice from in-house regarding the
5             recording of company meetings;
6          • Email chains containing legal
7             advice from outside counsel
8             concerning banking laws;
9          • An email from an FF employee
10            seeking legal advice regarding
11            how to respond to meeting
12            comments;
13         • An email summarizing work
14
              performed by FF’s in-house legal
15
              department; and
16
           • A presentation to FF’s
17
              management regarding the
18
              company’s key legal strategies and
19
              the status of various legal matters.
20

21   21.      During the April 13, 2021              21. Disputed.     Plaintiff disputes that
22   deposition of FF employee Qing Ye (“Ye the communication at issue contained
23   Deposition”), Liu’s counsel attempted to        legal advice or that it is privileged, and
24   introduce and question the witness on           if so, whether any such privilege was
25   Illicit Privileged Materials—namely, a          waived.     Plaintiff respectfully refers
26   privileged communication between FF             the Court to its responses to nos. 19 and
27   and its legal counsel containing legal          20 above.    Plaintiff further notes that
28                                           18
     PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                             CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 19 of 22 Page ID
                                  #:3424



1            Moving Party’s Alleged                     Response to Opposition
2
             Uncontroverted Facts

3    advice about corporate governance,          Defendants’ alleged “uncontroverted
4    relevant only to Liu’s wrongful             facts” actually contain legal conclusions
5    termination claim.                          that are inappropriate subjects for a Rule
6                                                56.1 statement.    Plaintiff respectfully
7                                                refers the court to the cited portions of
8                                                the transcript of the deposition for its
9                                                complete and accurate contents.
10   22.    In response to his attempted         22. Disputed.      At the deposition in
11   introduction of Illicit Privileged          question, Plaintiff’s counsel made clear
12   Materials, FF’s attorney admonished         to   Defendant’s    counsel    that   the
13
     Liu’s counsel that such unauthorized        document in question contained no legal
14
     possession and use of FF’s privileged       advice and was not privileged.        See
15
     materials not only violates the attorney-   Declaration of Lauren Grochow, Ex. 2
16
     client privilege, but also subjects Liu’s   (Ye Dep. Tr.) at 18:2-14.        Plaintiff
17
     counsel to disqualification under           respectfully refers the Court to its
18
     governing California law.                   responses to nos. 19 and 20 above.
19
                                                 Plaintiff further notes that Defendants’
20
                                                 alleged “uncontroverted facts” actually
21
                                                 contain legal conclusions that are
22
                                                 inappropriate subjects for a Rule 56.1
23
                                                 statement.   Plaintiff respectfully refers
24
                                                 the court to the cited portions of the
25
                                                 transcript of the deposition for its
26

27
                                                 complete and accurate contents.

28                                            19
      PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                              CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 20 of 22 Page ID
                                  #:3425



1            Moving Party’s Alleged                     Response to Opposition
2
             Uncontroverted Facts

3    23.    During the April 14, 2021            23. Disputed.     At the deposition in
4    deposition of Chaoying Deng (“Deng          question, Plaintiff’s counsel disputed
5    Deposition”), Liu’s counsel once again      that the document in question was
6    attempted to question the witness with      privileged. See Grochow Decl., Ex. 4 at
7    Illicit Privileged Materials—namely, a      98: 4-7.    Plaintiff respectfully refers
8    privileged communication between FF         the Court to its responses to nos. 19 and
9    and its outside legal counsel concerning    20 above.    Plaintiff further notes that
10   FF’s financial position.                    Defendants’ alleged “uncontroverted
11                                               facts” actually contain legal conclusions
12                                               that are inappropriate subjects for a Rule
13                                               56.1 statement.    Plaintiff respectfully
14
                                                 refers the court to the cited portions of
15
                                                 the transcript of the deposition for its
16
                                                 complete and accurate contents.
17
     24.    In response to FF’s attorney’s       24. Disputed.     At the deposition in
18
     objection and demand that all Illicit       question, Plaintiff’s counsel disputed
19
     Privileged Materials be immediately         that the document in question was
20
     returned and/or destroyed, Liu’s attorney   privileged. See Grochow Decl., Ex. 4 at
21
     admitted Liu’s use and intention to         98: 4-7.    Plaintiff respectfully refers
22
     further use FF’s privileged information     the Court to its responses to nos. 19 and
23
     “in support of” the Complaint’s “claim      20 above.    Plaintiff further notes that
24
     for retaliation.”                           Defendants’ alleged “uncontroverted
25
                                                 facts” actually contain legal conclusions
26

27
                                                 that are inappropriate subjects for a Rule

28                                            20
      PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                              CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 21 of 22 Page ID
                                  #:3426



1           Moving Party’s Alleged                   Response to Opposition
2
            Uncontroverted Facts

3                                             56.1 statement.    Plaintiff respectfully
4                                             refers the court to the cited portions of
5                                             the transcript of the deposition for its
6                                             complete and accurate contents.
7    25.    The Complaint’s Seventh Cause     25.   Disputed.      The    Complaint’s
8    of Action for Declaratory Judgment       Seventh Cause of Action is not limited
9    against FF “seeks a declaratory judgment to the quotations that Defendants have
10   that under the terms of the Employment   excerpted.   Plaintiff respectfully refers
11   Agreement, [Liu] is owed $6,400,000 in   the Court to the Complaint in its
12   unpaid salary and bonus compensation     complete and accurate contents.       See
13
     and that his 20 million Smart King       ECF 1 at 27-28.
14
     options must be vested immediately.”
15

16

17
     Dated: May 18, 2021                      SEIDEN LAW GROUP LLP
18

19
                                              /s/ Amiad Kushner
20
                                              Amiad Kushner
21                                            Seiden Law Group LLP
                                              322 Eighth Avenue, Suite 1704
22
                                              New York, NY 10001
23                                            akushner@seidenlegal.com
24
                                              (212) 523-0686

25                                            Counsel for Plaintiff Hong Liu
26

27

28                                            21
      PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                              CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 160-3 Filed 05/18/21 Page 22 of 22 Page ID
                                  #:3427



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           22
     PLAINTIFF’S STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT IN OPPOSITION TO
                      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                             CASE NO.: 2:20-CV-08035-SVW-JPR
